Order entered February 13, 2020




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-01420-CV

                    IN THE INTEREST OF I.E.S. AND D.W.S., CHILDREN

                         On Appeal from the 86th Judicial District Court
                                    Kaufman County, Texas
                               Trial Court Cause No. 83149-86

                                            ORDER
           Pursuant to this Court’s order dated January 29, 2020, appellant has provided written

verification that he has requested preparation of the reporter’s record. Appellant is indigent and

allowed to proceed without payment of costs. Accordingly, we ORDER court reporter Jonette

C. Jackson to file the reporter’s record WITHIN THIRTY DAYS of the date of this order.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Jackson;

Elizabeth Crow Woods, Official Court Reporter of the 86th Judicial District Court; and all

parties.

                                                       /s/   BILL WHITEHILL
                                                             JUSTICE